Title: To Alexander Hamilton from Caleb Swan, 13 January 1800
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir
            Philadelphia January 13. 1800.
          
          Some time since I requested Lieutenant Carleton Walker Paymaster to the 6th. Regiment Infantry, to come up to Philadelphia with the pay rolls of the Regiment, and receive the arrears due to it for the year 1799. he writes to me that he cannot come but by your permission, and has requested me to solicit it. The following is an extract of his last letter to me of the 31 December 1799.
          “I wrote to you a few posts ago in answer to your letter of the 26 ultimo which I hope you have received, particularly in order that I may asscertain as soon as possible whether your request is considered as regular without being attended by the order of Genl. Hamilton. should the production of the permission of that officer to the commandant of the Regiment be necessary to affect it, I earnestly solicit you to procure it, for the necessity of a meeting is really very glaring to me.”
          If it is consistent, I could wish General Hamilton would please to permit the Paymaster of the 6th Regiment to come to this city, and receive the balances of pay and subsistence due to the Regiment, to the 31st. of December 1799. I have the honor to be Very respectfully, Sir your most obedient Humble Servant
          
            C: Swan PMG.
          
          Genl Hamilton
        